UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6092



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLEMAN LEAKE JOHNSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:00-cr-00026-nkm; 7:06-cv-00624-nkm)


Submitted: April 26, 2007                        Decided: May 3, 2007



Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coleman Leake Johnson, Jr., Appellant Pro Se.  Thomas Jack
Bondurant, Jr., Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Coleman Leake Johnson, Jr., seeks to appeal the district

court’s orders dismissing his Fed. R. Civ. P. 60(b) motion as an

unauthorized successive 28 U.S.C. § 2255 (2000) motion, and denying

his subsequent Fed. R. Civ. P. 59(e) motion to alter or amend that

ruling.      These orders are not appealable unless a circuit justice

or   judge    issues   a   certificate   of   appealability.      28   U.S.C.

§ 2253(c)(1) (2000); Reid v.      Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating      that    reasonable    jurists   would   find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.

             Additionally, we construe Johnson’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.           United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to


                                   - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Johnson’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -